United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Carlos, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-100
Issued: July 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 24, 2011 appellant, through her attorney, filed a timely appeal from the
June 15, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss and medical
benefits effective June 15, 2011.
FACTUAL HISTORY
OWCP accepted that on or before July 11, 2007 appellant, then a 36-year-old distribution
clerk, sustained injuries to her left arm, forearm and fingers while working with bundles of mail.
She was initially placed on restrictions and a six-hour workday, which were later decreased to
1
2

5 U.S.C. § 8101 et seq.

The Board notes that OWCP issued a decision on September 21, 2011 denying a claim for a recurrence of
disability. Appellant’s representative has not appealed this decision.

four hours a day. Appellant gradually increased her work hours to full time with restrictions in
June 2009. OWCP accepted the claim for left shoulder strain, left cervical radiculitis, cervical
strain and paid compensation benefits.
In an August 9, 2010 report, Dr. Elaine Date, a Board-certified internist and treating
physician, prescribed a restriction of no lifting, pushing or pulling over 10 pounds. She advised
that appellant should not work more than four hours a day. Dr. Date continued to treat appellant.
In a September 20, 2010 report, she examined appellant and noted significant left-sided neck
pain radiating to the left arm, with neck muscle spasms and numbness and tingling in the left
arm. Dr. Date advised that the neck was 20 percent worse with moderate left arm pain. She
explained that the neck was “somewhat improved but the left hand and arm is worse.” Dr. Date
recommended acupuncture and that appellant continue on her same modified duty for four hours
per day and no casing. She continued to treat appellant.
On September 30, 2010 OWCP referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. Aubrey Schwartz, a
Board-certified orthopedic surgeon.
In a report dated October 22, 2010, Dr. Swartz noted appellant’s history and examined
her. Examination revealed minimal decreased strength in the left shoulder, normal range of
motion, no neurological findings and no atrophy in the upper extremities. Dr. Swartz opined that
there was a discrepancy between appellant’s subjective complaints and her objective
examination findings.
He noted that appellant’s primary problem appeared to be
cervicothoracic; however, her pain drawing revealed significant findings over the left shoulder.
Dr. Swartz diagnosed degenerative disc disease at C4-5 and C5-6 and advised that he could not
provide an opinion on causal relationship, pertaining to the July 11, 2007 traumatic injury until
electrodiagnostic studies were taken. OWCP referred appellant for such testing.
In a December 28, 2010 report, Dr. Swartz noted that an electromyogram (EMG) and
nerve conduction study (NCS) from November 30, 2010 showed moderate left carpal tunnel
syndrome. He indicated that the findings corresponded with appellant’s subjective complaints
and diagnosed carpal tunnel syndrome, moderately severe in the left wrist and hand, cervical
spine disc protrusion at C4-5 and left shoulder tendinitis. Dr. Swartz explained that her cervical
spine strain aggravated her preexisting discogenic disease in her cervical spine and the tendinitis
appeared to be secondary to a strain and appeared to be related by direct cause to the
July 11, 2007 injury. He opined that the carpal tunnel syndrome was reasonably related to her
claim. Dr. Swartz explained that it was assumed by appellant’s treating physicians that the pain
and numbness in the left wrist and hand were represented by cervical radiculopathy. However,
he explained that the electrodiagnostic studies revealed that the symptoms were actually carpal
tunnel syndrome. Dr. Swartz opined that appellant had three problems. He advised that they
included her neck pain, left shoulder pain and pain and numbness in the left arm, wrist and hand,
which were all related to her claim. Dr. Swartz indicated that he was awaiting results of a
magnetic resonance imaging (MRI) scan and would provide a supplemental report regarding the
relationship between the left shoulder condition and her work injury. He opined that appellant’s
prognosis was fair for her left hand carpal tunnel syndrome and recommended carpal tunnel
release surgery. Dr. Swartz explained that acupuncture would not be of any benefit for her
advanced carpal tunnel syndrome. He noted that appellant stated that she was working for eight

2

hours a day until September 2010. Dr. Swartz advised that she worked at a passport desk,
answered phones and processed reports; however, she could no longer do casing or lift over 15
pounds. He noted that these dates of disability were appropriate and explained that appellant’s
current problem pertained to her carpal tunnel syndrome in the left wrist and hand which was
work related. Dr. Swartz also noted that her complaints of pain in the neck and left shoulder as
well as numbness and pain in the left arm, wrist and hand were residuals of her injury. He
indicated that appellant had not reached maximum medical improvement as she needed surgery
for her carpal tunnel syndrome. Dr. Swartz provided work restrictions for an eight-hour workday
to include a 15-pound pushing, pulling and lifting restriction.
In a December 16, 2010 report, Dr. Date noted the EMG findings suggestive of moderate
left carpal tunnel syndrome. She advised that appellant continued to have increased tingling and
pain in the left upper extremities from the neck, with pain about a 6/10. Dr. Date noted that
appellant was working modified duty for six hours a day. She indicated that appellant had a
history of cervical disc protrusion, left C5 radiculopathy with flare up since July. Dr. Date
recommended acupuncture and physical therapy for the carpal tunnel syndrome and left cervical
radicular symptoms. She noted appellant’s work restrictions and prescribed a resting splint.
In a January 30, 2011 supplemental report, Dr. Swartz noted that a left shoulder MRI
scan was relatively unremarkable and was of no real clinical significance. Regarding continued
work-related residuals, he opined that appellant made a complete recovery from the injuries to
the cervical spine and left shoulder. Dr. Swartz advised that there was no tenderness in her left
shoulder when he examined her on October 22, 2010, and her left shoulder range of motion was
good and functional. He noted that there was no atrophy in the left arm. Regarding the cervical
spine, Dr. Swartz indicated there was mild tenderness but explained that it was not problematic
condition, as appellant had normal strength in her upper extremities. He opined that she had
made a complete recovery from injuries of the cervical spine and left shoulder. Dr. Swartz
indicated that any symptoms that appellant had at the present time were based upon degenerative
changes on the imaging studies, including the degenerative disease in the cervical spine and the
chronic degenerative changes in the rotator cuff/supraspinatus.
By letter dated February 17, 2011, OWCP requested clarification from Dr. Swartz with
regards to appellant’s left carpal tunnel syndrome and the aggravation of cervical degenerative
disc disease and its duration. In a March 28, 2011 report, Dr. Swartz opined that the aggravation
of cervical degenerative disease was temporary. He noted that there were degenerative changes
on the MRI scan of the cervical spine that would unlikely have been affected by the episode of
July 11, 2007 in which she was handling bundles of mail. Dr. Swartz noted that this was an
injury that would produce a temporary flare up of pain or symptoms but would not alter the
degenerative changes in the cervical spine. He advised that appellant had a broad-based disc
bulge at C4-5 and C5-6 and the height was well maintained and not considered significant or
affected by the present claim as there was no significant central canal stenosis, which was a
relatively unremarkable finding, as were the mild disc bulges. Dr. Swartz explained that there
was no evidence of radiculopathy and no nerve root injury. Regarding her carpal tunnel
syndrome, he opined that the mechanism of injury described by appellant affected the median
nerve resulting in carpal tunnel syndrome in her left upper extremity, which continued to be
problematic.

3

On May 3, 2011 OWCP expanded appellant’s claim to include left carpal tunnel
syndrome and temporary aggravation of cervical degenerative disc disease.
On May 3, 2011 OWCP issued a notice of proposed termination of compensation. It
proposed to terminate appellant’s compensation for wage-loss and medical benefits on the basis
that the report of Dr. Swartz established that she no longer suffered residuals of her left shoulder
sprain, left cervical radiculitis, cervical strain and temporary aggravation of cervical degenerative
disc disease. Benefits for left carpal tunnel syndrome were not affected.
In March 15 and April 26, 2011 treatment notes, Dr. Date indicated that appellant could
work modified duty for six hours a day with restrictions that included no lifting, pushing or
pulling over five pounds, and no keyboarding or computer work over a one-hour shift and no
casing. She continued to treat appellant. In a May 24, 2011 report, Dr. Date noted appellant’s
history and diagnosed a left C5-6 radiculopathy, with a palpable double crush syndrome with a
median mononeuropathy at the wrist. She explained that appellant was able to work eight hours
daily within certain restrictions and with a five-minute break every hour. Dr. Date explained that
her opinion differed from that of Dr. Swartz but opined that she did not believe that he had all of
the medical records, including her EMG scan and NCS. She also indicated that appellant was
Board-certified in electrodiagnostic medicine and her interpretation of the results from the EMG
and NCS was done in November 2010.
In a May 21, 2011 statement, appellant indicated that she was confused as OWCP
proposed to terminate her benefits but also expanded her claim to include left carpal tunnel
syndrome and temporary aggravation of cervical degenerative disc disease.
OWCP received a copy of a May 18, 2011 job offer and a June 3, 2011 job offer. It also
received December 16, 2010 and April 26, 2011 patient health questionnaires filled out by
appellant. Also received were diagnostic tests from July 21, 2008, and previously of record,
which Dr. Date stated revealed acute left C5 radiculopathy, with acute denervation.
In a May 28, 2011 statement, appellant indicated that, when she was seen by Dr. Robert
Ferretti, a Board-certified orthopedic surgeon and second opinion physician, on November 28,
2007, he diagnosed small paracentral disc protrusions at C4-5 and mild central disc bulges at
C5-6 and C3-4 from July 2007 and present cervical syndrome. She indicated that she continued
to have pain in the neck area.
In a letter dated May 18, 2011, the employing establishment advised OWCP that it was
able to provide appellant with a position for eight hours a day in accordance with the restrictions
provided by Dr. Swartz.
By decision dated June 15, 2011, OWCP terminated compensation benefits effective that
date for left shoulder sprain, left cervical radiculitis, cervical strain and temporary aggravation of
her cervical degenerative disc disease. Benefits for left carpal tunnel syndrome were not
terminated.

4

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.6
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of the analysis manifested, and the medical rationale expressed in
support of the physician’s opinion are facts which determine the weight to be given each
individual report.7
ANALYSIS
OWCP accepted that appellant sustained left shoulder strain, left cervical radiculitis,
cervical strain, temporary aggravation of cervical degenerative disc disease and left carpal tunnel
syndrome and paid appropriate compensation for injury-related disability for work. It paid
appropriate medical benefits and subsequently referred appellant to Dr. Swartz for a second
opinion evaluation. The Board finds that the weight of the medical evidence rested with
Dr. Swartz, who submitted a thorough medical opinion based upon a complete and accurate
factual and medical history. Dr. Swartz performed a complete examination, reviewed the record
and advised that appellant had no continued residuals disability from her accepted employment
injuries, other than the left carpal tunnel syndrome.
In his October 22, 2010 report, Dr. Swartz found minimal decreased strength in the left
shoulder, normal range of motion, no neurological findings and no atrophy in the upper
extremities. He observed that appellant’s primary problem appeared to be cervicothoracic but
her pain drawing indicated significant findings over the left shoulder. Dr. Swartz diagnosed
degenerative disc disease at C4-5 and C5-6 and requested that electrodiagnostic studies. On
December 8, 2010 he noted that electrodiagnostic studies revealed moderate left carpal tunnel
syndrome that corresponded with appellant’s complaints. Dr. Swartz diagnosed left carpal
tunnel syndrome, cervical spine disc protrusion at C4-5 and tendinitis of the left shoulder. He
3

Curtis Hall, 45 ECAB 316 (1994).

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

6

Calvin S. Mays, 39 ECAB 993 (1988).

7

See Connie Johns, 44 ECAB 560 (1993).

5

explained that appellant’s cervical spine strain aggravated appellant’s preexisting discogenic
disease in her cervical spine and the tendinitis appeared to be secondary to a strain which was
related to the work injury. Dr. Swartz explained that the carpal tunnel syndrome was work
related. In a January 30, 2011 report, he reviewed an MRI scan of the left shoulder and opined
that appellant made a complete recovery from the injuries to the cervical spine and left shoulder.
Dr. Swartz explained that there was no tenderness in her left shoulder when he examined her on
October 22, 2010, and her range of motion was good and functional in the left shoulder.
Furthermore, there was no atrophy in the left upper extremity. Regarding the cervical spine,
Dr. Swartz indicated that there was mild tenderness but it was not problematic as she had normal
strength in her arms. He opined that appellant had made a complete recovery from injuries of the
cervical spine and left shoulder. Dr. Swartz indicated that any symptoms that appellant had were
due to degenerative changes on the imaging studies, including the degenerative disease in the
cervical spine and the chronic degenerative changes in the rotator cuff/supraspinatus.
After OWCP requested clarification, Dr. Swartz, in a March 28, 2011 report, opined that
the aggravation of cervical degenerative disease was temporary. He noted that there were
degenerative changes on the MRI scan of the cervical spine that would unlikely have been
affected by the work incident in which appellant was handling bundles of mail. Dr. Swartz noted
that this was an injury that would produce a temporary flare up of pain or symptoms but would
not alter the degenerative changes in the cervical spine. He advised that appellant had a
broad-based disc bulge at C4-5 and C5-6 and the height was well maintained and not considered
significant or affected by the present claim as there was no significant central canal stenosis.
Dr. Swartz explained that there was no evidence of radiculopathy and no nerve root injury. He
found no basis on which to attribute any continuing condition, other than left carpal tunnel
syndrome, to appellant’s employment.
Appellant provided several reports from Dr. Date. However, the majority of Dr. Dates’
reports predate the termination date of June 15, 2011 or do not offer any reasoned opinion that
she had residuals of her accepted conditions, other than left carpal tunnel syndrome, on or after
that date. In her May 24, 2011 report, Dr. Date noted appellant’s history and diagnosed a left
C5-6 radiculopathy, with a palpable double crush syndrome with a median mononeuropathy at
the wrist. The Board notes that this condition was not accepted. Furthermore, Dr. Date indicated
that appellant was able to work for eight hours a day with restrictions. She did not clearly
explain how these conditions were related to the accepted conditions or factors of employment.
Medical reports not containing rationale on causal relation are entitled to little probative value.8
OWCP also received diagnostic reports dating from July 21, 2008. However, these reports were
previously of record and predated the termination of benefits.
Because Dr. Swartz provided the only rationalized medical opinion of record addressing
whether appellant continued to have residuals of her accepted employment injuries; his opinion
constitutes the weight of the medical evidence.
The Board finds that Dr. Swartz’ report established that appellant ceased to have any
disability or condition causally related to her employment-related left shoulder sprain, left
8

See Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

6

cervical radiculitis, cervical strain and temporary aggravation of her cervical degenerative disc
disease, thereby justifying OWCP’s June 15, 2011 termination of compensation benefits
pertaining to these conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof in terminating appellant’s
compensation benefits for her left shoulder sprain, left cervical radiculitis, cervical strain and
temporary aggravation of her cervical degenerative disc disease.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

